   Case: 2:18-cr-00260-EAS Doc #: 43 Filed: 08/27/20 Page: 1 of 3 PAGEID #: 160




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


UNITED STATES OF AMERICA,
                                                 Case No. 2:18-cr-260
              Plaintiff,                         JUDGE EDMUND A. SARGUS, JR.

       v.

TROY CLEVELAND, II,

              Defendant.

                                   OPINION AND ORDER

       The matter before the Court is Defendant Tory Cleveland, II’s (“Defendant”) Motion for

Compassionate Release under 18 U.S.C. § 3582(c)(1)(A) (ECF No. 40). The Government does

not oppose the motion (ECF No. 41). For the following reasons, the Motion for Compassionate

Release (ECF No. 40) is GRANTED.

                                               I.

       On March 14, 2019, Defendant plead guilty to one count of possession of a firearm after

having been previously convicted of a felony, in violation of 18 U.S.C. §§ 922(g) and 924(a)(1).

(See ECF Nos. 21, 23.) On December 19, 2019 the Court sentenced Defendant to 60 days of

imprisonment and 3 years of supervised release. (See ECF Nos. 35–36.) As a special condition

of supervision, the Court ordered Defendant to serve 4 months at the Alvis House and 4 months

of home confinement. (See id.) Defendant began his 4-month term at the Alvis House on June 1,

2020 and has not had any issues of misconduct during this time. (Mot. Compassionate Release at

2, ECF No. 40; Govt’s Resp. at 2, ECF No. 41.) Based on the outbreak of the Coronavirus Disease

(“COVID-19”) and Defendant’s health, Defendant now moves for a compassionate release

pursuant to 18 U.S.C. § 3582(c)(1)(A). (Id. at 1–2.)
   Case: 2:18-cr-00260-EAS Doc #: 43 Filed: 08/27/20 Page: 2 of 3 PAGEID #: 161




                                                II.

       Since 1984, when Congress passed the Sentencing Reform Act, federal law has authorized

courts to reduce the sentences of federal prisoners with extraordinary health concerns and other

hardships, but only under limited circumstances.          See Pub. L. No. 98–473, ch. II(D)

§ 3582(c)(1)(A), 98 Stat. 1837 (1984). Prior to the passage of the First Step Act of 2018, district

courts could grant compassionate release sentence reductions only upon motion by the Director of

the Bureau of Prisons (“BOP”). See id.

       On December 21, 2018, Section 603(b) of the First Step Act, Pub. L. No. 115-391, 132

Stat. 5194, modified 18 U.S.C. § 3582(c)(1)(A) to allow a sentencing court to reduce an imposed

sentence. The statute provides:

       The court may not modify a term of imprisonment once it has been imposed except
       that—in any case—the court, upon motion of the Director of the Bureau of Prisons,
       or upon motion of the defendant after the defendant has fully exhausted all
       administrative rights to appeal a failure of the Bureau of Prisons to bring a motion
       on the defendant’s behalf or the lapse of 30 days from the receipt of such a request
       by the warden of the defendant’s facility, whichever is earlier, may reduce the term
       of imprisonment (and may impose a term of probation or supervised release with
       or without conditions that does not exceed the unserved portion of the original term
       of imprisonment), after considering the factors set forth in section 3553(a) to the
       extent that they are applicable, if it finds that—

       (i) extraordinary and compelling reasons warrant such a reduction . . . and that such
       a reduction is consistent with applicable policy statements issued by the Sentencing
       Commission.

                                               III.

       Defendant asserts that COVID-19 and the fact that he has had his spleen removed

constitutes extraordinary and compelling circumstances justifying his release from the Alvis

House. (Mot. Compassionate Release at 1–2.) Defendant asks the Court to allow him to serve the

remainder of his Alvis House sentence in home confinement. (See id.) The Government agrees.




                                                2
   Case: 2:18-cr-00260-EAS Doc #: 43 Filed: 08/27/20 Page: 3 of 3 PAGEID #: 162




       The Court find that the risk posed to Defendant’s health by COVID-19 constitutes an

extraordinary and compelling reason justifying compassionate release in accordance with

§ 3582(c)(1)(A). Defendant’s medical history presents significant risk factors for severe illness

were he to contract COVID-19. See United States v. Brown, No. 4:05-Cr-227-1, 2020 U.S. Dist.

LEXIS 87133, at *9 (S.D. Iowa Apr. 29, 2020) (citing cases granting compassionate release

because of the risk factors linked to COVID-19).

       Additionally, the Court finds the sentencing factors in 18 U.S.C. § 3553(a) weigh in favor

of a compassionate release. Defendant has completed much of his time required at the Alvis House

without incident and will be confined to his home as substitute for the remainder of the time.

                                                IV.

       Defendant’s Motion (ECF No. 40) is GRANTED. Defendant shall serve the remainder of

the time he was ordered to the Alvis House in the home detention component of the location

monitoring program. While on home detention in the location monitoring program, Defendant

shall be restricted to his residence at all times, except for employment; education; religious

services; medical, substance abuse, or mental health treatment; attorney visits; court appearances;

court-ordered obligations; or other activities as preapproved by the officer. Defendant shall be

monitored by the use of location monitoring technology at the discretion of the probation officer.

Defendant shall abide by all of the requirements established by the probation office related to the

use of this location monitoring technology. Defendant shall pay all or part of the costs of location

monitoring based on his ability to pay as determined by the probation officer

       IT IS SO ORDERED.

8/27/2020                                       s/Edmund A. Sargus, Jr.
DATE                                            EDMUND A. SARGUS, JR.
                                                UNITED STATES DISTRICT JUDGE




                                                 3
